Title: Thomas Boylston Adams to Abigail Adams, 24 July 1797
From: Adams, Thomas Boylston
To: Adams, Abigail


        
          My dear Mother.
          London 24th: July 1797
        
        The journey which I made to Paris, towards the last of April was performed so hastily, that it was out of my power to give you any satisfactory account of it from thence, and since my return, preparation for departure from Holland has engrossed most of my leisure hours, so that I have only found time to give an imperfect sketch to my Father of the most material occurrences of that tour.
        The detail which I intended for you, is by no means so fresh in my memory as it was two months ago; indeed the greater portion of it would at this time be unseasonable, and I shall therefore content myself with a simple enumeration of the objects, which attracted my notice, during the short period of my residence in the Capital of the french Republic.
        The first visit of curiosity, that I made was to Sceaux a seat which formerly belonged to the Duke de Penthiévre. You doubtless saw it in all its glory, and will be sorry to learn that it has materially suffered since the Revolution. Every thing about it bears the marks of former splendor, strongly contrasted by its present deplorable appearance. Nothing remains of its beauty, but that for which it is indebted to nature. I will not distress you by a description of the barbarous ravages which were committed upon it, while the rage of destruction continued, but of all the Country seats in the neighborhood of Paris, this perhaps is the most damaged. Reincy, a Chateau of the Duke of Orleans, which I saw likewise, had the good fortune to escape. The interior of the house is pillaged like all the rest, but the grounds &ca: are still in good order. The place itself has lately been sold, and will probably recover its former appearance.
        I passed two days at the palace of Versailles, and was greatly delighted with every thing I saw. I never before had a perfect idea of magnificence. My time would not admit of going to Marli, but I went to St: Cloud and at the same time visited the porcelaine manufactory at Sevres. In most of these tours, I was accompanied by my friends Pitcairn & Rogers, both of whom were then at Paris.
        In the City, I endeavored to gain a sight of every thing worth a travellers curiosity, but many things unavoidably escaped me, though I was as diligent as possible.
        The National Museum, & Library, the Garden of Plants, the Louvre, the pantheon, the Luxembourg, the Thuilleries, Elysian

Fields, Wood of Bulogne, Bagatelle, Military School, field of Mars, Hospital of Invalids, & the Gobbelins, together with a considerable number of the public theaters were all visited and admired in their turns. The two Councils & the Directory were the last, though not the least objects of my notice. In my letter to my Father, I have particularly described the interview, which was procured me by Mr: Arnoux, with a distinguished character in the Government. The conversation which he addressed to me may appear strange, but I am persuaded he has a great respect for the character of the person to whom it referred, and I shall be disapointed if his voice, at least, is not in favor of an amicable settlement of our national differences. I presume not however to possess any infallible testimony of such a disposition on his part. He is a frenchman, and has high notions of the invincible & terrible Republic of which he is one of the heads. I wonder that it should escape their shrewd understandings, that an object of terror, can never be an object of love.
        Your old friend Arnoux treated me with great kindness & civility, and seemed to regret sincerely the misunderstanding which has arisen between our two Countries. He used frequently to say, that the french nation were lovers of justice, and disposed to shew it to others; but added he, you have heard the annecdote of a conversation which once took place between a french Ambassador & the English Minister of State, wherein the latter assured the former, that “if England had always done justice to other nations, she herself would long since have ceased to exist.” I was not displeased to find him reduced to such strange reasoning as this, in order to palliate the conduct of the french Government towards ours, but I could not help asking him, if the french Ambassador was satisfied with the reply of the Minister of State.
        As my journey was one of observation, I travelled in the public diligence, and think it much preferable to a private carriage, not for convenience, but for dispatch, and for the opportunity it affords of remarking the manners of the people, whom you occasionally meet in these public vehicles. I was fortunate in my companions, both going & returning, and was much amused by several little incidents which occurred on the road. The sentimental Journey was continually present to my mind, and I think I have now learnt to appreciate its accuracy. It is a very exact copy of a very laughable original.
        I took very few letters of introduction for Paris, and consequently saw but little private Society. I witnessed enough however to

discover the fascinating charm which operates upon strangers who visit Paris, of which I had previously heard so much, and knew so little. But I was not there myself long enough to form an attachment to their mode of living, and I left it with no regret, but that which arose from the apprehension of having seen too little of the people & their Country, to form an accurate opinion of them.
        The Theatres to which I devoted many of my evenings, were the greatest source of delight & entertainment. Nothing in my opinion can surpass the excellence of their Comic Actors, nor the grace & elegance of their Opera attitudes. Old Mr: Arnoux said to me, “My young friend, a young person sees too much there.” I forgot to mention that the day I dined with him, I met Madam de Ville, the daughter of the late M. de Challoux, who recollected my Father & brothers, and desired to be remembered to them. I am not certain that you knew her. She is now a widow with five children, her husband having been one of the victims of the Revolution. Mr: Arnoux himself was a year in prison during the reign of terror. The death of the Tyrant alone saved his life.
        I returned to the Hague towards the last of May; the beauty of the Country as it appears on the road, can hardly be described; even that part of Brabant and the frontiers of old France, which has been ravaged by the war, scarcely exhibits a vestige of damage or destruction, except within the walls of some towns. These indeed have suffered, & no length of time will probably ever repair them. The Country is fertile throughout, and the cultivation very high, scarcely an inch of land appearing to be neglected. Their approaching harvest bid fair to be abundant.
        Soon after my return to Holland, Mr: Murray arrived, and we began to prepare for departure. The family of General Pinckney being then at the Hague, made quite a Congress of American Ministers, and their similarity of views & opinions rendered our Society very pleasant during the remainder of our stay. Mr: & Mrs: Murray were introduced to several of our acquaintance, and will I think pass their time agreeably. I parted with regret from my friends in Holland, particularly those at the Hague, with whom for nearly three years I had lived upon terms of harmony. I shall always retain great regard for the Dutch people, and reflect with pleasure upon the time I passed in their Country.
        As I intend soon to write you again, in answer to your kind letters of Feby 21 & June 20, I shall now merely thank you for them, this

letter being only in payment of an old debt. You are the best and most punctual of our correspondents, & indeed almost the only one that has not ceased writing to me, altogether.
        Remember me affectionately to my father, and to all my Philadelphia friends, and believe me in constant love and duty / your Son
        
          Thomas B Adams.
        
      